DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

of the length, the abstract is more
than the allowed number of 150 words maximum. Correction is required. See MPEP
§ 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  between the inputting and generating and after the generating step. It is unclear if the same operator is performing all of the steps or if a different operator is performing the steps through the navigating and secondary operator or operators are performing the inputting, generating and displaying steps. It is unclear if the intended resultant is the probe visualization guide only or if information from the intermediate steps are also producing results. It is unclear if the generate and display process relies only on a singular patient data from the input step.  
Regarding Claim 5, it is unclear which “generating” step is being referred as according to the dependencies claim 1 and 2 limitations are being considered in Claim 5.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the inputting and generating and after the generating step. It is unclear if the same operator is performing all of the steps or if a different operator is performing the steps through the navigating and secondary operator or operators are performing the inputting, generating and displaying steps. It is unclear if the intended resultant is the probe visualization guide only or if information from the intermediate steps are also producing results. It is unclear if the generate and display process relies only on a singular patient data from the input step.  
Regarding Claim 13, it is unclear if the same operator is performing all of the steps or if a different operator is performing the steps through the navigating and secondary operator or operators are performing the inputting, generating and displaying steps. It is unclear if the intended resultant is the probe visualization guide only or if information from the intermediate steps are also producing results. It is unclear if the generate and display process relies only on a singular patient data from the input step.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8,11-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajan et. al. (U.S. 5906578, May 25, 1999)(hereinafter, “Rajan”).
1, Rajan teaches: A method for scanning, identifying, and navigating at least one anatomical object of a patient via an imaging system (Fig. 2), the method comprising: scanning the anatomical object via a probe of the imaging system;  5identifying the anatomical object via the probe (column 4, lines 3-24); 
navigating the anatomical object via the probe; collecting data relating to operation of the probe during the scanning, identifying, and navigating steps (column 4, lines 25-36);
inputting the collected data into a deep learning network configured to learn 10the scanning, identifying, and navigating steps relating to the anatomical object (column 4, lines 3-24); 
generating a probe visualization guide for an operator based on the deep learning network (column 3, lines 57-65; column 4, lines 3-24); 
and displaying the probe visualization guide to the operator via a user display of the imaging system, wherein the probe visualization guide instructs the operator 15how to maneuver the probe so as to locate the anatomical object (column 3, lines 57-65).
Regarding Claim 2, Rajan substantially teaches the claim limitations as noted above. 
Rajan teaches: wherein collecting data relating to the anatomical object during the scanning, identifying, and navigating steps further comprises: generating at least one of one or more images or a video of the anatomical 20object from the scanning step (column 4, lines 3-10); and storing the one or more images or the video in a memory device (column 4, lines 3-10).
Regarding Claim 8, Rajan substantially teaches the claim limitations as noted above.
Rajan teaches: wherein the probe visualization guide comprises at least one of one or more directions for moving the probe or a tilt angle for holding the probe (Fig. 5, column 5-6, lines 27-17).
Regarding Claim 11, Rajan substantially teaches the claim limitations as noted above.

Regarding Claim 12, Rajan teaches: A method for analyzing at least one anatomical object of a patient via an imaging system (Figs. 2-4), the method comprising:  20analyzing the anatomical object via a probe of the imaging system (column 4, lines 3-24); collecting data relating to operation of the probe during the analyzing step (column 4, lines 25-36);
inputting the collected data into a deep learning network configured to learn the analyzing step relating to the anatomical object (column 4, lines 3-24); 
generating a probe visualization guide for an operator based on the deep 25learning network (column 3, lines 57-65; column 4, lines 3-24); 
 and displaying the probe visualization guide to the operator via a user display of the imaging system, wherein the probe visualization guide instructs the operator how to maneuver the probe so as to locate the anatomical object (column 3, lines 57-65).
Regarding Claim 13, Rajan teaches: An ultrasound imaging system (Figs. 2-4), comprising:  30a user display configured to display an image of an anatomical object (Fig. 3, element 50, display); an ultrasound probe (Fig. 2, element 10, probe); a controller communicatively coupled to the ultrasound probe and the user display (Figs. 2-3, element 30, computer system), the controller comprising one or more processors configured to perform one or more operations (Figs. 2-3, element 30, computer system), the one or more operations comprising: 12WO 2018/226377PCT/US2018/033117analyzing the anatomical object via the ultrasound probe (column 4, lines 3-24); collecting data relating to operation of the ultrasound probe the analyzing step (column 4, lines 25-36); inputting the collected data into a deep learning network configured to 5learn the analyzing step relating to the anatomical object (column 4, lines 3-24); generating a probe visualization guide for an operator based on the deep learning network (column 3, lines 57-65; column 4, lines 3-24); and displaying the probe visualization guide to the operator via the user 
Regarding Claim 14, Rajan substantially teaches the claim limitations as noted above.
Rajan teaches: wherein collecting data relating to the anatomical object during the analyzing step further comprises: generating at least one of one or more images or a video of the anatomical object (column 4, lines 3-10); and  15storing the one or more images or the video in a memory device of the ultrasound imaging system (column 4, lines 3-10).
Regarding Claim 16, Rajan substantially teaches the claim limitations as noted above.
Rajan teaches: wherein the one or more operations further comprise monitoring a tilt angle of the probe during the analyzing step (column 6, lines 2-17).
Regarding Claim 17, Rajan substantially teaches the claim limitations as noted above.
Rajan teaches: wherein the one or more operations further comprise determining an error between the one or more images or the video and the monitored movement of the ultrasound probe (Fig. 5, column 5-6, lines 27-17).
Regarding Claim 19, Rajan substantially teaches the claim limitations as noted above.
Rajan teaches: wherein the visualization guide comprises at least one of one or more directions for moving the ultrasound probe or an angle for 30holding the ultrasound probe (Fig. 5, column 5-6, lines 27-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-7, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Kang et. al. (U.S. 20160157831, June 9, 2016)(hereinafter, “Kang”).
Regarding Claim 3, Rajan substantially teaches the claim limitations as noted above. 
Rajan does not explicitly teach: wherein collecting data relating to the anatomical object during the scanning, identifying, and navigating steps further comprises: 25monitoring at least one of movement or applied pressure of the probe via one or more sensors during at least one of the scanning, identifying, and navigating steps; and storing data collected during monitoring in the memory device.
Kang in the field of medical imaging and probe generation guidance teaches the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060].
Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe via one or more sensors as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 4, the combination of references Rajan and Kang substantially teaches the claim limitations as noted above.
Rajan teaches further comprises monitoring a tilt angle of the probe during at least one of the scanning, identifying, and navigating steps (column 6, lines 2-17).
Rajan does not explicitly teach: wherein monitoring at least one of movement 30or applied pressure of the probe via one or more sensors.

Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe via one or more sensors as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
	Regarding Claim 5, the combination of references Rajan and Kang substantially teaches the claim limitations as noted above.
	Rajan does not explicitly teach: wherein the generating and monitoring step are done simultaneously.
Kang in the field of medical imaging and probe generation guidance teaches the generation of images and the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060]. Examiner notes the steps described in Kang are being considered to be performed “simultaneously”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of generating and monitoring simultaneously as taught in Kang to improve the quality of the images during the medical procedure.
Regarding Claim 6, the combination of references Rajan and Kang substantially teaches the claim limitations as noted above.
Rajan teaches: further comprising determining an error between the one or more images or the video and the monitored movement of the probe (Fig. 5, column 5-6, lines 27-17).
Regarding Claim 7, the combination of references Rajan and Kang substantially teaches the claim limitations as noted above.

Regarding Claim 9, Rajan substantially teaches the claim limitations as noted above.
Rajan does not teach: further comprising generating haptic feedback based on the deep learning network and sending the haptic feedback to probe of the imaging system.
Kang in the field of medical imaging and probe generation guidance teaches: “…the output interface 510 may output the generated guide information by using at least one of the acoustic method, the visual method, and the tactile method. For example, the output interface 510 may output guide information by using a voice, an image, vibration, texts, video, and the like.” [0074].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the generation of haptic feedback sent to the imaging system interface as taught in Kang “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 15, Rajan substantially teaches the claim limitations as noted above.
Rajan does not explicitly teach: further comprising one or more sensors configured to monitor at least one of movement or applied pressure of the probe during the analyzing step.
Kang in the field of medical imaging and probe generation guidance teaches the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060].
Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 20, Rajan substantially teaches the claim limitations as noted above.

Kang in the field of medical imaging and probe generation guidance teaches: Kang in the field of medical imaging and probe generation guidance teaches: “…the output interface 510 may output the generated guide information by using at least one of the acoustic method, the visual method, and the tactile method. For example, the output interface 510 may output guide information by using a voice, an image, vibration, texts, video, and the like.” [0074].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the generation of haptic feedback sent to the imaging system interface as taught in Kang “…to generate guide information of an operation of the probe…” (Kang, [0008]).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Pagoulatos et. al. (U.S. 20170262982, EFD March 9, 2017)(hereinafter, “Pagoulatos”).
Regarding Claim 10, Rajan substantially teaches the claim limitations as noted above.
Rajan does not explicitly teach: wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
Pagoulatos in the field of ultrasound imaging systems and methods teaches an ultrasound image recognition module as seen in Fig. 2  where the neural network training  can be real-time recurrent  learning [0037-0040].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deep learning of Rajan to comprise one or more recurrent neural networks as taught in Pagoulatos for large data input modeling that can assume pattern dependencies of model samples. 
Regarding Claim 18, Rajan substantially teaches the claim limitations as noted above.

Pagoulatos in the field of ultrasound imaging systems and methods teaches an ultrasound image recognition module as seen in Fig. 2  where the neural network training  can be real-time recurrent  learning [0037-0040].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deep learning of Rajan to comprise one or more recurrent neural networks as taught in Pagoulatos for large data input modeling that can assume pattern dependencies of model samples. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 19 of copending Application No. 16500456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim methods and systems of an imaging system for acquisition, identification and navigation of an anatomical object. The difference lies on the controlling and maneuvering, the instant application is for a general probe while the ‘456 application specifies a probe via an articulating arm with narrower claim limitations regarding the arm. This variation is not sufficient enough to consider the applications patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793